CHIEF JUSTICE HAZELRIGG
delivered thí; opinion oe the court.
The appellant, in December, 1897, was indicted for selling spirituous, vinous and malt liquors in Webster county in violation of a special act of the Legislature prohibiting such a .sale after a vote of the people as provided in-the act. The penalty under this special act was a fine of from $50 to $250, but the trial court’s instructions author*606ized the infliction of a fine of not less than $100 nor more than $200, and appellant was fined $100.
As the sale in question occurred after the passage of the general local option law of 1894, which prescribes a fine within the last-named limits, the general law must be held to be applicable to the case under the law as announced in Stamper v. Commonwealth, 19 Ky. L. R., 1014, [42 S. W., 915, 1014], and Thompson v. Com., 20 Ky. L. R., 397, [45 S. W., 1039], and [46 S. W., 492, 698].
It is true that a vote under the general law had not been taken in Webster county when the sale by appellant was made, but the general law had been adopted by the Legislature, and effected, as said by this court in the cases named, a substitution of the penalties denounced in the general law for those denounced in the special law. This substitution became effective upon the adoption of the general law, and this adoption was prior to the sale in question.
The judgment is therefore affirmed.